 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:20-MC-00058-TLN-KJN
12                 Plaintiff,                       STIPULATION AND ORDER EXTENDING TIME
                                                    FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                      AND/OR TO OBTAIN AN INDICTMENT
                                                    ALLEGING FORFEITURE
14   APPROXIMATELY $15,100.00 IN
     U.S. CURRENCY,
15
     APPROXIMATELY $15,000.00 IN
16   U.S. CURRENCY,
17   APPROXIMATELY $10,020.00 IN
     U.S. CURRENCY,
18
     APPROXIMATELY $10,000.00 IN
19   U.S. CURRENCY, and
20   APPROXIMATELY $10,000.00 IN
     U.S CURRENCY,
21
                   Defendants.
22

23          It is hereby stipulated by and between the United States of America and potential claimant Zach

24 Mosier (“claimant”), by and through their respective counsel, as follows:

25          1.     On or about December 23, 2019, claimant filed claims in the administrative forfeiture

26 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $15,100.00 in U.S.

27 Currency, Approximately $15,000.00 in U.S. Currency, Approximately $10,020.00 in U.S. Currency,

28 Approximately $10,000.00 in U.S. Currency, and Approximately $10,000.00 in U.S. Currency (hereafter
                                                   1
                                                                               Stipulation and Order to Extend Time
 1 “defendant currency”), which were seized on October 23, 2019.

 2          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

 3 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

 4 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

 5 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

 6          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 7 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 8 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 9 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

10 parties. That deadline is March 20, 2020.

11          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to May

12 19, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

14 forfeiture.

15          5.      Accordingly, the parties agree that the deadline by which the United States shall be

16 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

17 alleging that the defendant currency is subject to forfeiture shall be extended to May 19, 2020.

18 Dated: 3/13/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
19
                                                   By:    /s/ Kevin C. Khasigian
20                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
21

22 Dated: 3/13/2020                                       /s/ Robert J. Beles
                                                          ROBERT J. BELES
23                                                        Attorney for potential claimant
                                                          Zach Mosier
24
                                                          (Signature authorized by phone)
25

26          IT IS SO ORDERED.

27 Dated: March 16, 2020
                                                                 Troy L. Nunley
28                                                               United States District Judge
                                                          2
                                                                                Stipulation and Order to Extend Time
